NUMBER 13-18-00294-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                   IN THE MATTER OF M.G., A JUVENILE


                   On appeal from the 130th District Court
                       of Matagorda County, Texas.


                                      ORDER
  Before Chief Justice Valdez and Justices Longoria and Hinojosa
                         Order Per Curiam

      This cause is before the Court on appellant’s second motion for extension of time

to file his brief. This Court, having fully examined and considered appellant’s motion,

is of the opinion that, in the interest of justice, the motion should be granted with this

order.

      Appeals from juvenile certification proceedings are governed by the rules of

appellate procedure for accelerated appeals and include additional expedited deadlines

and procedures. See TEX. FAM. CODE ANN. § 56.01(c), (h-1) (West, Westlaw through
2017 1st C.S.); TEX. R. APP. P. 28.4. The appellant’s brief is due within 20 days after

the later of the date the clerk’s record was filed or the date the reporter’s record was

filed, and appellee’s brief is due 20 days after the date the appellant’s brief was filed.

TEX. R. APP. P. 38.6(a), (b). The intermediate appellate courts are directed to ensure

“as far as reasonably possible” that appeals are brought to final disposition within 180

days of the date the notice of appeal is filed.        See Order Accelerating Juvenile

Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to An

Immediate Appeal, TEXAS SUPREME COURT, Misc. Docket No. 15-9156 (Tex. 2015),

http://www.txcourts.gov/media/1055398/159156.pdf.         In accordance with the limited

time for consideration of these appeals, this Court requires strict adherence to the

briefing rules in appeals of juvenile certification proceedings, such as this appeal, and

looks with disfavor upon the delay caused by requests for extensions of time to file the

brief. See TEX. R. APP. P. 38.6; see also id. R. 28.4. Accordingly, it is the policy of this

Court to limit extensions of time to file a brief absent truly extraordinary circumstances.

Id. R. 38.6(d).

      Appellant’s second motion for extension of time to file his brief is hereby

GRANTED for the period of ten days, and appellant is hereby ORDERED to file his

appellate brief with this Court on or before 5:00 p.m. on September 28, 2018. Further

motions for extension of time will not be favorably entertained by this Court, absent truly

extraordinary circumstances alleged and supported by appropriate argument, authority,

and any necessary evidence. The failure to file the brief timely will result in abatement

of the appeal for the appointment of new counsel.


                                             2
      The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Patrick F. McCann by email and by certified mail, return receipt

requested.

       It is so ORDERED.

                                                            PER CURIAM


Delivered and filed the
20th day of September, 2018.




                                          3